Case 1:18-cr-20655-MGC Document 64 Entered on FLSD Docket 04/22/2019 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                    MIAMI DIVISION

  UNITED STATES OF AMERICA
           Plaintiff,
                                                  CASE NO. 18-CR-20655-MGC
  v.

  GERALD JAROME SPATE,
            Defendant.
  _____________________________/

        MOTION FOR JUDICIAL RECOMMENDATION AT SENTENCING

         COMES NOW, the Defendant, GERALD JAROME SPATE, through undersigned

  counsel, and files this Motion for Judicial Recommendations at Sentencing and as

  follows:

         1.     Judicial Recommendation for Designation to a South Florida Facility:

         Mr. Spate respectfully requests this Honorable Court recommend that he be

  designated to a South Florida Facility. This will permit him to maintain regular contact

  with his family and children.

         WHEREFORE, Mr. Spate respectfully requests this Honorable Court make the

  forgoing Judicial recommendation.

                                                  Respectfully submitted,

                                                  Anthony J. Stonick
                                                  Attorney at Law
                                                  10 High Point Road
                                                  Suite C
                                                  Tavernier, FL 33070
Case 1:18-cr-20655-MGC Document 64 Entered on FLSD Docket 04/22/2019 Page 2 of 2



                                                 Ph. (305) 324-7888
                                                 ajstonick@gmail.com

                                                 By:    /s/ Anthony J. Stonick
                                                        Anthony J. Stonick
                                                        Florida Bar Number 28770

                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 22nd day of April, 2018, I electronically filed the
  foregoing Motion for Judicial Recommendation at Sentencing with the Clerk of the Court
  by using CM/ECF.

                                                 By:    /s/ Anthony J. Stonick
                                                        Anthony J. Stonick
